DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 11, 12 and 17-19 in the reply filed on 10/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, the claims 1-10 and 13-16 are withdrawn from consideration as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 8/23/2019.  These drawings are found persuasive by the examiner.
Claim Objections
Claims 17 is objected to because of the following informalities:  
sing”.  It is suggested amending to recite ---stabilizing---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims 18 and 19 are rejected because they fail to further limit the subject of the claims upon which they depend and thus it is unclear the correlation between the actual claims and the multiple claims made of reference therein.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b): Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 11 and 12  is indefinite in the claim 11 at the recitation of “which exhibits at least 50% of its maximum ssDNA binding capability in the presence of 500mM of sodium ions” because it is unclear how the limitation defines or modifies the structure of the single strand binding protein (SSB) and it does not correspond to a well-known formulation to design the binding affinity of a protein for its target as the claims are not directed to a composition. The metes and bounds of the limitation in the context of the claims is unclear such that a clear interpretation of Applicant’s intent cannot be ascertained.
(b)	Claims 17-19 are indefinite in the claim 17 at the recitation of  “which exhibits at least 50% of its maximum ssDNA binding capability in the presence of 500 mM of sodium ions” because it is unclear as to how the limitation further defines or modifies the structural components of the composition. There is no actual requirements for the addition or presence of 500 mM as a component of the composition and thus, the metes and bounds of the limitation in the context of the claims is unclear.  Clarification is required.


Claim Rejections - 35 USC § 112: Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The claim 11 is drawn “a single-strand DNA binding protein (SSB) which exhibits at least 50% of its maximum ssDNA binding capability in the presence of 500mM of sodium ions and comprises the amino acid sequence of SEQ ID NOI1 or an amino acid sequence which is at least 75% identical thereto, or a functional fragment thereof, and 
	The claim 17 is drawn to “a composition comprising an isolated SSB which exhibits at least 50% of its maximum ssDNA binding capability in the presence of 500mM of sodium ions and a buffer and optionally a stabilizing agent, wherein the SSB comprises the amino acid sequence of SEQ ID NO: 1 or an amino acid sequence which is at least 75% identical to SEQ ID NO: 1, or a functional fragment thereof.”   
	The claim 18 is drawn to a kit comprising an isolated SSB as defined in claim 17 or as claimed in claim 11 or 12, or a composition as claimed in claim 17, optionally together with one or more of a polymerase, a washing or other buffer, nucleotides, nucleic acid primers, a ligase, topoisomerase or gyrase.  
	The claim 19 is dawn to an SSB as defined in claim 17 or as claimed in claim 11 or 12, or a composition as claimed in claim 17, contained within a cartridge which is suitable for use in a sequencing device.
	The claims as currently written comprise of a genus of functionally active fragments of SEQ ID NO: 1 or an amino acid sequence which is at least 75% identical to SEQ ID NO:1 or a functional fragment thereof and wherein the amino acid sequences of SEQ ID NO: 1 or its fragments comprise any substitution at positions 17 or 71.
	The specification teaches at page 8, beginning at line 4, the following:
	“The present inventors have identified and characterized a SSB from the5 bacterium 	Salinibacter ruber and this protein and derivatives, fragments, variants and homologues thereof are 	particularly preferred according to the present invention. 
	The wild-type S. ruber SSB sequence is as follows: 
	MARGVNKVILIGNLGDDPELRYTGSGTAVCNMSLATNETYTDSDGNEVQNTEWH 
	DVVAWGRLGEICNEYLDKGSQVYFEGKLQTRSWEDRDNNTRYSTEVKAQEMMF 	LDSNRQGGADMDGFDQTRGDESLDQTRQEQPAGSSGPQPGQQASSGGEDEDT 

	Thus, preferred SSB molecules according to the present invention (i.e. which exhibit at least 50% 	of their maximum ssDNA binding capability in the presence of 500mM of sodium ions) comprise or 	consist of the amino acid sequence of SEQ ID NO:1 or an amino acid sequence which is at least 	75%20 identical to SEQ ID NO:1, or a functional fragment thereof.” 

	The specification discloses several embodiments of the instant invention that comprises of an amino acid sequence of SSB that is at least 75% up to 99.5% identical to SEQ ID NO:1 or functional fragments thereof.  The specification teaches that the SSB comprises an amino acids sequence that has single or multiple amino acid alterations (additions, substitution, insertion or deletions) compared to SEQ ID NO: 1 and further define that substitutions can be with conservative or non-conservative amino acids. The specification defines at page 9 that functional fragments are fragments that are able to bind to ssDNA at the elevated salt concentrations defined therein. The specification teaches that functional fragments may be at least 140 to at least 175 amino acids in length.  Applicant states that the fragments are at least 75% to 100% identical to SEQ ID NO: 1 (see page 9).  The specification teaches at page 12 that in the wild-type S. ruber SSB positions 17 and 71 are occupied by aspartic acid. The replacement amino acid lacks a negative charge and preferably carries a positive charge on its side chain at pH 7. Suitable replacement amino acids are lysine, histidine, arginine, tyrosine, asparagine and glutamine, lysine and arginine are preferred and lysine is especially preferred (page 12, lines 7-11). The specification provides exemplary disclosure of a mutated SSB wherein the amino acid sequence at position 17 or 71 are both substituted with lysine (see SEQ ID NO: 2, see also examples).




Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claim(s) 11, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mongodin et al., (Proc. Natl. Acad. Sci. U.S.A. 102:18147-18152(2005)) in view of Nelson et al (WO 9106679, citation made of record on IDS filed 8/23/2019).
	Regarding claim 11, Mongodin et al teach SSB amino acid sequence identical to the sequence of SEQ ID NO: 1 which originates from an hyperhalophilic bacteria (see alignment below, see also abstract). 
DNA-binding {ECO:0000256|ARBA:ARBA00023125, ECO:0000256|HAMAPl; PubMed=16330755; DOI=10.1073/pnas.0509073102
SEQ IN NO: 1          1 MARGVNKVILIGNLGDDPELRYTGSGTAVCNMSLATNETYTDSDGNEVQNTEWHDVVAWG 60
              	     ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Mongodin          	   1 MARGVNKVILIGNLGDDPELRYTGSGTAVCNMSLATNETYTDSDGNEVQNTEWHDVVAWG 60

Qy         	61 RLGEICNEYLDKGSQVYFEGKLQTRSWEDRDNNTRYSTEVKAQEMMFLDSNRQGGADMDG 120
                      ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db                 61 RLGEICNEYLDKGSQVYFEGKLQTRSWEDRDNNTRYSTEVKAQEMMFLDSNRQGGADMDG 120

Qy                121 FDQTRGDESLDQTRQEQPAGSSGPQPGQQASSGGEDEDTFEPDDDLPF 168
                      ||||||||||||||||||||||||||||||||||||||||||||||||
Db                121 FDQTRGDESLDQTRQEQPAGSSGPQPGQQASSGGEDEDTFEPDDDLPF 168 

The limitation “which exhibits at least 50% of its maximum ssDNA binding capability in the presence of 500mM of sodium ions” appears to a be functional limitation based on an intended use of SSB in a method.  This functional feature is not discussed in the teachings of Mongodin but is known in the prior art. 
	Nelson teaches a composition comprising SSB and the use SSB for reducing secondary structure(s) in a nucleic acid in the presence of 500 mM NaCl, wherein the SSB is selected from Eco SSB,T4 gene 32 protein and T7 SSB (claim 2, claim 78, page 6 and 12).  Nelson et al teach wherein the use of SSB relates to an improved for hybridizing polynucleotides with complementary nucleic acid sequences and thus increase the specificity of a polynucleotide hybridization reaction in the presence of a single stranded binding protein (abstract).
	Since Mongodin teaches SSB having a sequence identical to SEQ ID NO: 1 and further since Nelson teaches improved specificity of binding in the presence of single stranded nucleic acid protein and high salt concentration, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to obtain SSB having properties as instantly claimed with a reasonable expectation of success.  The combination of the cited prior art is prima facie obvious in the absence of secondary consideration.
	Regarding claim 17-19, Mongodin et al teach SSB amino acid sequence identical to the sequence of SEQ ID NO: 1 which originates from an hyperhalophilic bacteria (see alignment below, see also abstract). 
DNA-binding {ECO:0000256|ARBA:ARBA00023125, ECO:0000256|HAMAPl; PubMed=16330755; DOI=10.1073/pnas.0509073102
SEQ IN NO: 1          1 MARGVNKVILIGNLGDDPELRYTGSGTAVCNMSLATNETYTDSDGNEVQNTEWHDVVAWG 60

Mongodin          	   1 MARGVNKVILIGNLGDDPELRYTGSGTAVCNMSLATNETYTDSDGNEVQNTEWHDVVAWG 60

Qy         	61 RLGEICNEYLDKGSQVYFEGKLQTRSWEDRDNNTRYSTEVKAQEMMFLDSNRQGGADMDG 120
                      ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db                 61 RLGEICNEYLDKGSQVYFEGKLQTRSWEDRDNNTRYSTEVKAQEMMFLDSNRQGGADMDG 120

Qy                121 FDQTRGDESLDQTRQEQPAGSSGPQPGQQASSGGEDEDTFEPDDDLPF 168
                      ||||||||||||||||||||||||||||||||||||||||||||||||
Db                121 FDQTRGDESLDQTRQEQPAGSSGPQPGQQASSGGEDEDTFEPDDDLPF 168 

	The limitation “which exhibits at least 50% of its maximum ssDNA binding capability in the presence of 500mM of sodium ions” appears to a be functional limitation based on an intended use of SSB in a method.  This functional feature is not discussed in the teachings of Mongodin but is known in the prior art. 
	Nelson teaches a composition and kit comprising SSB, wherein said composition further comprises 500 mM NaCl, buffer, and stabilizing agent (pages 36-40 and e.g., claim 78).  The combination of the cited prior art is prima facie obvious in the absence of secondary consideration.
	Regarding claims 18-19, Nelson further teach wherein the composition can be packed in a kit or placed in a container such as glass or plastic bottle or vial (see page 41).    Nelson teach that some reagents such as an enzyme may be provide in a separate package or solid support (page 42).

Conclusion
	
15.	No claims ae allowed.  However, the claim 12 have not been rejected under prior art because the no prior art was found teaching the amino sequence of SEQ ID NO: 2 comprising a substitution at position 71 or 17Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637